ORDER
PER CURIAM.
Ritchie Mathes (“Defendant”) -appeals from the judgment upon his conviction for driving while intoxicated, Section 577.010 RSMo 20001 and from his enhanced sentence as a chronic offender, Section 577.023. Defendant argues the trial court abused its discretion: (1) in overruling his objection to the admission into evidence of a blood alcohol analysis, and (2) in permitting the testimony of Judge Fred Westhoff (“Judge Westhoff’) in that his testimony was an improper judicial correction of an erroneous written statement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).

. All further statutory references are to RSMo 2000.